DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (Group II Claims 11-20) in the reply filed on 02 August 2022 is acknowledged. Claims 1-10 are withdrawn as they are directed to a non-elected invention.

Claim Objections
Claim 17 is objected to because of the following informalities:  bacon should be beacon and structure should be structured.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum et al. (Rosenbaum, US PGPub 2014/0302869).
	Referring to Claim 11, Rosenbaum teaches a plurality of beacons (Fig. 1 #110A-C; [0045]), each beacon having a plurality of beacon signal transmitters ([0054]), wherein each of the beacon signal transmitters is configured to transmit a beacon signal in a predefined angles around the respective beacon ([0047]); and a positioning module (Fig. 1 #130; [0045) that is configured to collect at least two distinct beacon signals emitted from the beacon signal transmitter of at least two distinct beacons and to identify a coordinate of the positioning module that correspond to the collected beacon signals; See Fig. 3 and associated text.
	Referring to claim 12, Rosenbaum teaches wherein each beacon consists of N number of beacon signal transmitters, each of the beacon signal transmitter configured to transmit a beacon signal in a range of 360 / N degrees angle; [0047].
	Referring to Claim 13, Rosenbaum teaches wherein each of the beacon signal transmitters of the same respective beacon is configured to emit the beacon signal in a predetermined range of angles that is different from the other beacon signal transmitter of the same respective beacon; [0047] and [0051].
	Referring to Claim 14, Rosenbaum teaches wherein the beacon signal is representative of an identification code that is associated with the distinct beacon signal transmitter of the positioning system; [0062] “interrogation message”.
	Referring to Claim 15, Rosenbaum teaches a coordinate database that stores a set of coordinates, each coordinate corresponding to a combination of identification codes for the beacon signals; [0064-0065], [0163] and [0166].
	Referring to Claim 16, Rosenbaum teaches wherein the coordinate database is provided in a network server, and wherein the positioning module is provided with a network module to send a query to the network server to identify the coordinate corresponding to the combination of identification codes of the collected beacon signals; [0048], [0064-0065], [0163] and [0166].
	Referring to Claim 17, Rosenbaum teaches wherein the bacon signal is structure to specify a coordinate of the beacon and an emission angle of the beacon signal; See Fig. 3 and associated text.
	Referring to Claim 18, Rosenbaum teaches wherein the positioning module is configured to calculate a coordinate of an intersecting point of said at least two beacon signals collected by the positioning module; [0051] and [0081].
	Referring to Claim 19, Rosenbaum teaches wherein the beacon signal is one of a radio frequency signal, laser signal or an infrared signal; See Abstract.
	Referring to Claim 20, Rosenbaum teaches wherein the plurality of beacon signal transmitters of the same beacon is configured to emit the beacon signals simultaneously; [0089].

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646